DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. [U.S. Pub. No. 2006/0071749 A1] in view of Liu et al. [U.S. Patent No. 8723629 B1].
Regarding claim 1, Aoki discloses a coil component (e.g., 10, Paragraph 0041, Fig. 1), comprising:
a core (e.g., 21(1), Fig. 1); the core including a winding core (e.g., 2), a first flange (e.g., 3a), and a second flange (e.g., 3b), the first flange provided at one end portion of the winding core 2, a second flange provided at the other end of the winding core 2 (see Fig. 1);
a winding wire (e.g., 4, Paragraph 0042, Fig. 1) wound on the core; and 
a sheathing body (e.g., 5, Paragraph 0044, Fig. 1) provided on the core 21 so as to cover at least part of the winding wire 4, only a part of the first flange 3a, and only a part of the second flange 3b.
Aoki discloses the instant claimed invention discussed above except for the core containing a plurality of soft magnetic metal particles and the sheathing body having a magnetic permeability smaller than that of the core, wherein the sheathing body has a magnetic permeability of more than 30 and 
wherein the core has a relative magnetic permeability of 60 or less.
Liu discloses a core (e.g., 2, Fig. 2A) containing a plurality of soft magnetic metal particles (column 3, lines 26-37) and a sheathing body (e.g., 4, Fig.2C) having a magnetic permeability smaller than that of the core 2 (see column 10, lines 23-25, Table 12),
wherein the sheathing body 4 has a magnetic permeability of more than 30 (e.g., 14.5-47.98, column 10, lines 23-25),
wherein the core 2 has a relative magnetic permeability of 60 (column 10, lines 23-25, Table 12).
(Relative magnetic permeability is the ratio of magnetic permeability of the material to the magnetic permeability of air. Therefore, magnetic permeability value being used in the prior art is proportionally of similar value with relative magnetic permeability.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a core with a sheathing body as taught by Liu to the core and sheathing body of Aoki to provide a magnetic device with high saturation current in heavy load and low core loss in light load so that the cost of the magnetic device ca be lowered.
Regarding claim 2, Liu discloses the core 2 has a magnetic permeability of 30 or more (e.g., 60, column 10, lines 23-25, Table 12).
Regarding claim 4, Liu discloses the sheathing body 4 has a magnetic permeability of 50 or less (e.g., 14.5-47.98, column 10, lines 23-25).
Regarding claim 5, Liu discloses core (e.g., 2, column 3, lines 24-35), contains a conjugate composed of adjacent ones of the plurality of soft magnetic metal particles (Fe-Si-Al alloy), the adjacent ones being conjugated to each other.
Regarding claim 10, Liu discloses the sheathing body 4 is made of a composite resin (column 6, lines 29-40) material containing a plurality of magnetic particles.
Regarding claim 11, Aoki discloses a first external electrode (e.g., comprising 6a, 7a, 9a, Fig. 1) provided at the first flange 3a, the first external electrode electrically connected to the winding wire (e.g., lead 4a), and 
a second external electrode (e.g., comprising 6b, 7b, 9b) provided at the second flange 3b, the second external electrode electrically connected to the winding wire (e.g., lead 4b, Fig. 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Liu as applied to claim 1 above, and further in view of Liao et al. [U.S. Pub. No. 2009/0231077 A1].
Regarding claim 6, Aoki in view of Liu discloses the instant claimed invention discussed above except for the core contains a resin, and the plurality of soft magnetic metal particles are contained in the resin.
Liao discloses core (e.g., 222, Paragraph 0028), contains a resin, and the plurality of soft magnetic metal particles (Fe-Cr-Si) are contained in the resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use soft magnetic particles contained in resin for the core as taught by Liao to the core of Aoki in view of Liu to provide magnetic device with magnetic properties which can be adjusted easily and decrease the cost of manufacturing.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Liu, further in view of Liao as applied to claim 6 above, and further in view of Sakamoto et al. [U.S. Patent No. 9818534].
Regarding claim 7, Aoki in view of Liu, further in view of Liao discloses the instant claimed invention discussed above except for a content of the plurality of soft magnetic metal particles in the core is 50 wt% to 95 wt%.
Sakamoto discloses a content of the plurality of soft magnetic metal particles (Fe-Cr-Si) in core (e.g., 62, Fig. 5) is 50 wt% to 95 wt% (column 9, lines 30-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a content of soft magnetic metal particles in the core 50 wt% to 95 wt% as taught by Sakamoto to the inductive structure of Aoki in view of Liu, further in view of Liao to provide the inductive device with a good magnetic permeability and higher current saturation.
Regarding claim 8, Aoki in view of Liu, further in view of Liao discloses the instant claimed invention discussed above except for the plurality of soft magnetic metal particles include Fe particles, and a content of the Fe particles in the core is 50 wt% to 95 wt%.
Sakamoto discloses a content of the plurality of soft magnetic metal particles include iron particles (Fe-Cr-Si) and the Fe content in core (e.g., 62, Fig. 5) is 50 wt% to 95 wt% (column 9, lines 15-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a content of soft magnetic metal particles include Fe in the core and is about 50 wt% to 95 wt% as taught by Sakamoto to the inductive structure of Aoki in view of Liu, further in view of Liao to provide the inductive device with a higher Q value with reduced electromagnetic interference.
Regarding claim 9, Aoki in view of Liu, further in view of Liao discloses the instant claimed invention discussed above except for the plurality of soft magnetic metal particles include Fe particles, and a content of the Fe particles in the core is 55 wt% to 85 wt%.
Sakamoto discloses a content of the plurality of soft magnetic metal particles include iron particles (Fe-Cr-Si) and the Fe content in core (e.g., 62, Fig. 5) is 50 wt% to 85 wt% (column 9, lines 15-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a content of soft magnetic metal particles include Fe in the core and is about 50 wt% to 85 wt% as taught by Sakamoto to the inductive structure of Aoki in view Liu, further in view of Liao to provide the inductive device with an increased inductance and higher current saturation at a reduced electromagnetic interference.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-11 have been considered but are moot because of the new ground of rejection.
Regarding the new limitations of claim 1, Aoki discloses a coil component (e.g., 10, Paragraph 0041, Fig. 1), comprising: a core (e.g., 21(1), Fig. 1). The core including a winding core (e.g., 2), a first flange (e.g., 3a), and a second flange (e.g., 3b), the first flange provided at one end portion of the winding core 2, a second flange provided at the other end of the winding core 2 (see Fig. 1). A winding wire (e.g., 4, Paragraph 0042, Fig. 1) wound on the core.  A sheathing body (e.g., 5, Paragraph 0044, Fig. 1) provided on the core 21 so as to cover at least part of the winding wire 4, only a part of the first flange 3a, and only a part of the second flange 3b.
Aoki discloses the instant claimed invention discussed above except for the core containing a plurality of soft magnetic metal particles and the sheathing body having a magnetic permeability smaller than that of the core, wherein the sheathing body has a magnetic permeability of more than 30 and wherein the core has a relative magnetic permeability of 60 or less.
Liu, however, discloses a core (e.g., 2, Fig. 2A) containing a plurality of soft magnetic metal particles (column 3, lines 26-37). A sheathing body (e.g., 4, Fig.2C) having a magnetic permeability smaller than that of the core 2 (see column 10, lines 23-25, Table 12). The sheathing body 4 has a magnetic permeability of more than 30 (e.g., 14.5-47.98, column 10, lines 23-25). The core 2 has a relative magnetic permeability of 60 (column 10, lines 23-25, Table 12). It would have been obvious to one having ordinary skill in the art to use a core with a sheathing body as taught by Liu to the core and sheathing body of Aoki to provide a magnetic device with high saturation current in heavy load and low core loss in light load so that the cost of the magnetic device ca be lowered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/J.S.B/           Examiner, Art Unit 2837  



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837